DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed 30 November 2021. 
Claims 9-14 were elected with traverse. 
Claims 9-14 are currently pending and have been examined. 

Election/Restrictions
Applicant's election with traverse of Claims 9-14 in the reply filed on 30 November 2021 is acknowledged.  The traversal is on the ground(s) that invention I (claims 1-8) overlap with inventions II and III.  This is not found persuasive because inventions I, II, and III are subcombinations that have different classifications and they do not intersect. Invention I updates models based on medical imaging (G16H 30/40); updating a model and training a model are not synonymous. The networks in independent claim 1 are not being trained, but merely diagnosing an image based on updated models. Invention II trains multiple models and updating models based on feedback received (GO6N 3/08), and does not update a model based on a medical image. Further, Invention III generates multiple diagnoses based on training multiple neural networks (G16H 50/20) and does not create a singular diagnosis for a medical image that has been updated. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 9-14 are drawn to a method, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 9 recites training a baseline neural network model on diagnostic decisions of a plurality of radiologists; training the baseline neural network model on diagnostic decisions of a subset of the plurality of radiologists corresponding to a geographic region to generate a geographic model; training the geographic model on diagnosis decisions of a subset of the subset of the plurality of radiologists corresponding to an institution in the geographic region to generate an institution model; training the institution model on diagnostic decisions of a radiologist of the plurality of radiologists, the radiologist associated with the institution in the geographic region, to generate a radiologist model; generating, with the radiologist model, a diagnosis for a patient; receiving feedback from the radiologist regarding the diagnosis.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a patient and radiologist: “For example, the patient may suggest visiting a second radiologist at a second institution to obtain a second opinion regarding the diagnosis. The radiologist may thus request, via the user interface 108, the second opinion comprising a second computer-aided diagnosis generated by a radiologist model for the second radiologist” (para [0025] of specification). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “computer-aided” are additional elements that are recited at a high level of generality (e.g., the computer running the model is configured to perform a method through no more than a statement that said instructions are to be executed) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “at least one processor; and a memory including instructions that, when executed by the at least one processor cause the processor to implement a method” language is incidental to the instructions executed). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional elements of “selectively updating one or more of the baseline neural network model, the geographic model, the institution model and the radiologist model based on the feedback”, which are nominal or tangential addition to the abstract idea and amount to insignificant post-solution activity concerning an insignificant application. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of encoding healthcare data as outlined in the recitations above. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer and extra-solution elements. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 15, where “The display device 107 may include one or more display devices utilizing virtually any type of technology. In some embodiments, the display device 107 may comprise a computer monitor, as a non-limiting example. The display device 107 may be combined with one or more of the user interface 108, and the computing system 110 in a shared enclosure, or may be peripheral display devices and may comprise a monitor, touchscreen, projector, or other display device known in the art.”
The claims recite additional elements for extra-solution activity, as recited above, each of which amounts to mere post-solution activity concerning an insignificant application. The specification (e.g., as excerpted above) does not indicate that the additional element(s) provide anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 10-14 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2021/0042916 A1) in view of Nye (US 2019/0164285 A1).

CLAIM 9-
Zhang teaches the limitations of: 
training a baseline neural network model on diagnostic decisions of a plurality of radiologists (Zhang teaches that a predictive model (i.e., neural network) is trained using data from performance metrics (i.e., diagnostic decisions) of radiologists (para [0028-0030]))
training the baseline neural network model on diagnostic decisions of a subset of the plurality of radiologists corresponding to a geographic region to generate a geographic model (Zhang teaches that various algorithms can be used to generate the machine learning models (para [0049]) and one such algorithm includes geographic proximity of the healthcare provider (which may include radiologists (para [0028]) to narrow down in to a subset of diagnosis with the proximate provider (para [0048-0050]))
training the geographic model on diagnosis decisions of a subset of the subset of the plurality of radiologists corresponding to an institution in the geographic region to generate an institution model (Zhang teaches that various algorithms can be used to generate the machine learning models (para [0049]) and one such algorithm includes recommendation of a hospital of the healthcare provider (which may include radiologists (para [0028]) to narrow down in to a subset of diagnosis with the proximate provider in a location (para [0048-0050]))
training the institution model on diagnostic decisions of a radiologist of the plurality of radiologists, the radiologist associated with the institution in the geographic region, to generate a radiologist model  (Zhang teaches that various algorithms can be used to generate the machine learning models (para [0049]) and one such algorithm includes recommendation of a hospital of the healthcare provider (which may include radiologists (para [0028]) to narrow down in to a subset of diagnosis with the proximate provider (which may be a radiologist) in a location (para [0048-0050]))
generating, with the radiologist model, a computer-aided diagnosis for a patient (Zhang teaches that this platform that uses the multiple algorithms (including that of the provider algorithm) that may be applied to the models creates a clinical diagnostic decision (para [0028, 0048-0050, 0055])) 

Zhang teaches updating models by pre-training the models with clinical feedback but does not explicitly teach that this feedback is regarding the computer-aided diagnosis, however Nye teaches: 
receiving feedback from the radiologist regarding the computer-aided diagnosis (Nye teaches that the models can receive feedback of the diagnosis of the images from a user which may be a radiologist (para [0160], [0106]))
and selectively updating one or more of the baseline neural network model based on the feedback (Nye teaches that the neural network models can receive feedback and be updated (para [0044, 0160]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zhang to integrate the application of generating feedback from a diagnosis of Nye with the motivation of streamlining data to avoid human error (see: Nye, paragraph 5).

CLAIM 10-
Zhang in view of Nye teaches the limitations of claim 9. Regarding claim 10, Zhang further teaches: 
further comprising training the baseline neural network model on diagnostic decisions of a second subset of the plurality of radiologists corresponding to a second geographic region to generate a second geographic model (Zhang teaches that an additional algorithm based model (para [0027]) that may be used may be a travel time of the practitioner (which may include radiologists (para [0028])) which is a different geographic model than location proximity (para [0048]))
training the second geographic model on diagnostic decisions of a subset of the second subset of the plurality of radiologists corresponding to a second institution in the second geographic region to generate a second institution model (Zhang teaches that an additional algorithm based model (para [0027]) that may be used is that of location resources (i.e., institution) that house the practitioner (which may include radiologists (para [0028])) which is different than that of a nearby hospital algorithm based model (para [0048-0050]))
and training the second institution model on diagnostic decisions of a second radiologist of the plurality of radiologists (Zhang teaches that the algorithm based models are trained based on multiple radiologists (para [0011, 0028]))
the second radiologist associated with the second institution in the second geographic region, to generate a second radiologist model (Zhang teaches that an additional algorithm based model (para [0027]) that may be used is that of cost of treatment at their facility that house the practitioner (which may include radiologists (para [0028])) which is different than that of a nearby practitioner in a hospital algorithm based model (para [0048-0050]))


CLAIM 11-
Zhang in view of Nye teaches the limitations of claim 10. Regarding claim 11, Nye further teaches: 
receiving a request for a second opinion from the second radiologist of the plurality of radiologists and transmitting the request to a computing system of the second institution (The image data and associated finding(s) can be provided via the output 1030 to be displayed, reported, logged, and/or otherwise used in a notification or alert 1135 to a healthcare practitioner such as a Tech, nurse, intensivist, trauma surgeon, and/or clinical system, etc., to act quickly on the critical and/or other clinical finding. In some examples, the probability and/or confidence score, and/or a criticality index/score associated with the type of finding, can be used to determine a severity, degree, and/or other escalation of the alert/notification to the healthcare provider. For example, certain detected conditions result in a textbased alert to a provider to prompt the provider for closer review (wherein multiple practitioners and multiple clinical systems may receive this notification) (para [0121]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zhang to integrate the application of generating an additional request from a healthcare practitioner of Nye with the motivation of creating higher quality control (see: Nye, paragraph 5).

CLAIM 12-
Zhang in view of Nye teaches the limitations of claim 11. Regarding claim 12, Nye further teaches: 

receiving, from the computing system of the second institution, a second computer-aided diagnosis generated by the second radiologist model for the second radiologist and displaying the second computer-aided diagnosis to the radiologist (Nye teaches that multiple radiologists from multiple institutions can run the program to create multiple diagnoses and that this diagnosis is displayed (para [0083, 0099]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zhang to integrate the application of generating an additional diagnosis from a healthcare practitioner of Nye with the motivation of creating higher quality control (see: Nye, paragraph 5).

CLAIM 13-
Zhang in view of Nye teaches the limitations of claim 9. Regarding claim 13, Zhang further teaches: 
wherein selectively updating one or more of the baseline neural network model based on the feedback comprises evaluating a performance of each of the baseline neural network model, the geographic model, the institution model and the radiologist model with regard to the feedback (Zhang teaches that the algorithm derived models including those of a neural network model, geographic location model, hospital model and provider model are evaluated on their performance based on the weights of the algorithm (para [0031, 0048-0050]) and these weights are determined from pre-trained models that were used with clinical feedback 
and selectively updating one or more of the baseline neural network model responsive to the performance below a respective performance threshold (Zhang teaches that the classifier has a threshold accuracy of the neural network model of at least 70% (para [0043]))

CLAIM 14-
Zhang in view of Nye teaches the limitations of claim 9. Regarding claim 14, Zhang further teaches: 
evaluating a performance of the radiologist model with respect to a performance of the institution model, the geographic model, and the baseline neural network model to identify a divergence of the radiologist model from one or more of the baseline neural network model (Zhang teaches that each algorithm derived model which includes the neural network, provider, location geographic and hospital algorithm derived model  is tested on a performance metric and that the models are compared to determine if one model is performing better than another model (para [0048-0050, 0036]))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Behar (US 2018/0107796 A1) describes location based practitioner ratings for diagnosis of patients.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626